Mr. Presiding Justice Eldredge delivered the opinion of the court. 3. Mechanics’ mens, § 33*-—when evidence sufficient to show lessor’s consent to lessee’s contract for improvement. The evidence held to show that a landowner consented to his tenant contracting for the construction of a ditch on the demised premises, so as to entitle the contractor to a mechanic’s lien therefor. 4. Mechanics’ mens, § 49"—when substantial compliance, with contract sufficient. A substantial compliance with a contract to construct a ditch on or along a section line, held to entitle the contractor to a mechanic’s lien, although the contour of the land necessitated deviations 'from the section line.